Appellant was convicted of theft of a horse and his punishment assessed at two years confinement in the penitentiary.
Appellant in his motion for a new trial insists that the evidence is insufficient to show that appellant took the horse in Henderson County, and that it does not connect defendant with the unlawful taking in Henderson County. The evidence clearly supports the verdict.
Appellant objects to the following charge of the court: "If you believe defendant did commit the theft of said horse, but do not find that he did the theft; that is, the fraudulent taking in Henderson County, you cannot convict, but should return a verdict of not guilty." Appellant insists the court should have used the additional expression, "Or if they had a reasonable doubt of the fraudulent taking in Henderson County, they should acquit defendant." Reasonable doubt was properly applied by the court to all the facts in the case, as well as on this issue in a latter clause of the charge. The charge of the court is correct, and appellant's special charges were properly refused.
We have carefully reviewed all of appellant's assignments, and in our opinion there is nothing in this record that justifies a reversal of this case, and the judgment is affirmed.
Affirmed.
                         June 26, 1907.                    ON MOTION FOR REHEARING.